Citation Nr: 1532539	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  11-03 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for pes planus with calluses.

2.  Entitlement to a compensable evaluation for left wrist laceration scar.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a lower back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1975 to September 1978.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

A hearing was held before a Decision Review Officer at the RO in June 2010.  A transcript of the hearing is of record.  The Board remanded the case in April 2013 to schedule the Veteran for a videoconference hearing.  The Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files do not contain any additional documents pertinent to this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In this case, the Board was unable to produce a written transcript of the March 2013 videoconference hearing due to technical difficulties making the audio recording unavailable.  The Veteran requested a new hearing in an April 2013 written submission.  In the April 2013 remand, the Board directed the AOJ to schedule the Veteran for a videoconference hearing based on his original request.  The Veteran failed to appear for the new hearing in August 2013; however, it appears he was not properly notified of this hearing.  In this regard, the May 2013 hearing notification letter has the Veteran's name and address listed and crossed out, with an adjacent notation of "ALG."  Based on the foregoing, the Veteran should be provided another opportunity to appear for a Board hearing.  38 C.F.R. §§ 20.704, 20.904 (2014).


Accordingly, the case is REMANDED for the following action:

Reschedule the Veteran for a videoconference hearing with a Veterans Law Judge of the Board at the RO in New Orleans, Louisiana in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  Such notice must be documented for the claims file.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

